Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Regarding a proposed amendment and remarks submitted 05/27/2022 under the After Final Consideration Pilot Program 2.0 have been entered.  Claims 1, 4, 8,11, 15, 18 have been amended.  Claims 2-3, 9-10, 16-17 have been cancelled. 
Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious “determining, by the device, a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system by: obtaining, by the device, a minimum circumscribed cuboid of the point cloud by performing rotation scale clamping on projections of the point cloud in coordinate axis planes, and obtaining, by the device, the minimum circumscribed parallelepiped by adjusting edges of the minimum circumscribed cuboid, a volume of the minimum circumscribed parallelepiped being less than a volume of the minimum circumscribed cuboid” in combination with all limitation cited in claim 1. 
Regarding independent claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious” determining a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system by: obtaining a minimum circumscribed cuboid of the point cloud by performing rotation scale clamping on projections of the point cloud in coordinate axis planes, and obtaining the minimum circumscribed parallelepiped by adjusting edges of the minimum circumscribed cuboid, a volume of the minimum circumscribed parallelepiped being less than a volume of the minimum circumscribed cuboid” in combination with all limitation recited in claim 8
Regarding independent claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious “determining a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system by: obtaining a minimum circumscribed cuboid of the point cloud by performing rotation scale clamping on projections of the point cloud in coordinate axis planes, and obtaining the minimum circumscribed parallelepiped by adjusting edges of the minimum circumscribed cuboid, a volume of the minimum circumscribed parallelepiped being less than a volume of the minimum circumscribed cuboid” in combination with all limitation recited in claim 15
Claims 4-7, 11-14, 18-20 depend directly or indirectly from independent claim 1, claim 8 or claim 15 and are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619